Citation Nr: 0731099	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent  
for a left knee disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a right foot hallux valgus with bunion of the first 
metatarsophalangeal joint.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1997 to 
September 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's bilateral knee disability is not manifested 
by severe subluxation or instability, dislocation, ankylosis, 
impairment of the tibia and fibula.  

2.  Since June 22, 2005, the medical evidence shows that the 
veteran's bilateral knee disability is productive of pain and 
objective indication of minor limitation of flexion.

3.  The veteran's right foot disability is not productive of 
symptomatology of a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  Since June 22, 2005, the criteria for a separate 10 
percent rating for functional loss and limitation of flexion 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2007); VAOPGCPREC 9-04 
(2004); VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).

4.  Since June 22, 2005, the criteria for a separate 10 
percent rating for functional loss and limitation of flexion 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260, (2007); VAOPGCPREC 9-04 
(2004); VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).

5.  The criteria for a rating in excess of 10 percent for 
right foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5280 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claims for benefits, including obtaining 
medical records and providing a personal hearing and VA 
examinations.  Consequently, the Board finds that the claims 
are ripe for adjudication at this time.  



Knee disabilities

The records report the veteran's history of bilateral knee 
pain with resultant functional loss, swelling, and stiffness.  
She has also reported locking and instability in the left 
knee.  See May 2005 RO hearing transcript.  The evidence 
indicates that the veteran does not use an assistive device.  

A July 2002 VA examination record reports that the veteran 
had minimal infrapatellar tenderness bilaterally.  Range of 
motion was normal bilaterally, and the drawer test and 
McMurray tests were normal bilaterally.  The record reports 
the veteran's history of infrequent locking of the knees.  X-
ray images showed normal findings for the knees.  The veteran 
was assessed with bilateral patellofemoral syndrome with 
residuals of infrapatellar tenderness.  

A Since June 22, 2005, VA examination record reports that the 
veteran had 4/5 strength in each knee.  The knees were 
swollen on the lower portion and tender to touch on the 
anterior patella area.  The right knee had extension to 0 
degrees and flexion to 120 degrees with pain at 120 degrees.  
After repetition, flexion was limited to 110 degrees, with 
pain at 110 degrees, and, with resistance, flexion was 
further limited to 100 degrees, with pain at 100 degrees.  
The record notes that the veteran had laxity of the right 
medial collateral ligament, but the McMurray's test was 
negative.  X-ray images of the right knee were within normal 
limits.  

The left knee had extension to 0 degrees and flexion to 120 
degrees, with pain at 120 degrees.  After 2 repetitions, 
flexion was limited to 110 degrees, with pain at 110 degrees, 
and, with resistance, flexion was limited to 90 degrees, with 
pain at 90 degrees.  The left knee ligaments were tender, and 
the McMurray's test was positive.  

The veteran was assessed with bilateral patellofemoral 
syndrome with moderate to severe decreased range of motion 
and function from resistance.  The examiner opined that the 
veteran lost 14 percent of motion and function from 
resistance in the right knee and 21 percent of motion and 
function from resistance in the left knee.   

Each knee is rated at 20 percent under Diagnostic Code (DC) 
5257 for instability.  DC 5257 provides a 30 percent rating 
for severe subluxation or lateral instability of the knee.  

The evidence indicates that, although the veteran has been 
found to have some laxity in both knees, she can walk without 
an assistive device.  Additionally, the veteran testified at 
her personal hearing that she does not recall any instability 
in her right knee.  Based on the lack of objective evidence 
of "severe" instability in the right knee and the veteran's 
testimony, the Board finds that a higher rating is not 
warranted for the right knee under DC 5257.  

Additionally, although the veteran has reported instability 
in her left knee and the records report laxity in the left 
knee, the evidence does not approximates a finding of 
"severe" instability.  The veteran has not reported any 
falls, and the record notes that the veteran walks without an 
assistive device and does not use a knee brace.  
Consequently, a higher rating is not available under DC 5257 
for either knee.  A higher rating is also not available under 
an alternative rating code as there is no evidence of 
dislocation, ankylosis, or impairment of the tibia and 
fibula.  

Based on the above, the Board finds that, since June 22, 
2005, separate rating for limitation of flexion of the right 
and left knees is warranted.  See VAOGCPREC 9-2004.  Because 
the limitation of motion is noncompensable, higher ratings 
are not warranted.  

Right foot disability

A July 2002 VA examination record reports that the veteran 
had hallux deformities in her feet and bunions of the 
metatarsal joints of the first toe.  There was no ulceration 
or inflammation, although the foot was modestly tender.  It 
was difficult for the veteran to walk on her toes, but gait 
and stance were otherwise normal.  The veteran was able to 
hop on her right foot. 

A June 2005 VA examination record reports the veteran's 
history of daily pain on the area of the bunion with periods 
of flare-ups after walking 0.5 miles or 30 minutes and 
standing for an hour.  The veteran also reported weakness, 
fatigability, and stiffness, but no swelling, heat, or 
redness.  The veteran reported that she uses an insert in her 
shoe, which helps.  Physical exam indicated "some pain" on 
motion.  There was no edema and strength was 4/5.  There were 
calluses on the first and fifth metatarsal areas and the 
heel.  There was no unusual shoe wear pattern and no 
breakdown or skin or vascular changes.  Posture was normal, 
as was squatting, supination, and pronation.  No flatfoot or 
clawfoot was present.  The right valgus was 30 degrees.  X-
ray images showed severe hallux valgus, mild medial bursitis, 
and overlapping of the third to fifth toes.  

The veteran's foot disability is rated at 10 percent under DC 
5280 for severe hallux valgus.  The maximum rating available 
under DC 5280 is 10 percent; consequently, a higher rating is 
not available. As 10 percent rating is the highest available 
rating under DC 5279 (anterior metatarsalgia), 5281 (hallux 
rigidus), and 5282 (hammer toe), further consideration under 
those rating codes would be of no benefit to the veteran.  
Also, DC 5276 (flatfoot), DC 5278 (claw foot), and DC 5283 
(malunion of the tarsal or metatarsal bones) are not for 
consideration, as there is no evidence that the veteran 
suffers from these conditions. 

A rating is also not available under DC 5284, which rates 
"foot injuries, other."  Under DC 5284, a 10 percent rating 
is assigned for moderate foot injuries, a 20 percent rating 
is assigned for moderately severe foot injuries, and a 30 
percent rating is assigned for severe foot injuries.  The 
appropriate rating for orthopedic conditions is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

The level of impairment shown for the veteran's hallux valgus 
with bunion simply does not rise to the level of disability 
required for a 20 percent schedular rating for the right foot 
(moderately severe foot injuries).  The disorder encompasses 
the large toe area of the feet, and there is no objective 
evidence of pathology/associated impairment that would 
support a finding of moderately severe foot disability.  
Although the veteran has been noted to have calluses on the 
heel and fifth toe and overlapping toes, these "conditions" 
have not been linked to the hallux valgus.  Additionally, 
even assuming they were caused by the hallux valgus and even 
after consideration of the veteran's history of DeLuca, the 
severity of the veteran's symptoms do not approximate a 
finding of a "moderately severe" foot injury  The records 
indicate that the veteran can walk and even hop on her right 
foot and has near-full strength in the right foot.  
Consequently, a higher rating is not warranted under DC 5284.


ORDER

A rating in excess of 20 percent for a left knee disability 
is denied.

A rating in excess of 20 percent for a right knee disability 
is denied.

Since June 22, 2005, a separate 10 percent rating for 
limitation of flexion of the right knee is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.

Since June 22, 2005, a separate 10 percent rating for 
limitation of flexion of the left knee is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

A rating in excess of 10 percent for hallux valgus of the 
right foot with bunion is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


